Case 2:19-cv-10579-GCS-APP ECF No. 1-1 filed 02/26/19   PageID.309   Page 1 of 3



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN


 ALLSTATE INSURANCE COMPANY;
 ALLSTATE FIRE AND CASUALTY                  C.A. No. _______________
 INSURANCE COMPANY; ALLSTATE
 PROPERTY AND CASUALTY
 INSURANCE COMPANY; ESURANCE
 INSURANCE COMPANY; and
 ESURANCE PROPERTY AND
 CASUALTY INSURANCE COMPANY,


                        Plaintiffs,

 v.

 MICHIGAN PAIN MANAGEMENT
 PLLC; DEARBORN PAIN
 SPECIALISTS, PLC; SOUTHFIELD
 PAIN MANAGEMENT, PLLC;
 STERLING HEIGHTS PAIN
 MANAGEMENT, PLC; PRECISION
 MRI OF MICHIGAN LLC d/b/a
 PRECISE MRI; ADVANCED
 SURGERY CENTER, LLC; NORTH
 SHORE INJURY CENTER, INC.;
 MEDI TRANSIT INC.; JAMES
 PADULA, D.O.; JONATHAN MAFFIA;
 WILLIAM GONTE, M.D.; ELIAS
 GOLDSTEIN, D.C.; ALBERT
 JEROME, D.C.; FRANCES MADDEN,
 M.D.; FATINA MASRI, M.D.;
 HAITHAM MASRI, M.D.; ALI FARAJ;
 JAMES DEWEESE; and NATHAM
 KARRUMI, D.C.,

                        Defendants.
Case 2:19-cv-10579-GCS-APP ECF No. 1-1 filed 02/26/19      PageID.310    Page 2 of 3




                   INDEX OF EXHIBITS TO COMPLAINT

  Exhibit                                  Description
 Exhibit 1    Michigan Pain Chart of Patients and Treatment at Issue
 Exhibit 2    Dearborn Pain Chart of Patients and Treatment at Issue
 Exhibit 3    Southfield Pain Chart of Patients and Treatment at Issue
 Exhibit 4    Sterling Heights Pain Chart of Patients and Treatment at Issue
 Exhibit 5    Precise MRI Chart of Patients and Treatment at Issue
 Exhibit 6    Advanced Surgery Chart of Patients and Treatment at Issue
 Exhibit 7    North Shore Chart of Patients and Treatment at Issue
 Exhibit 8    Medi Transit Chart of Patients and Treatment at Issue
 Exhibit 9    Frances Madden Settlement Agreement
 Exhibit 10   Johnny Trotter Federal Indictment
 Exhibit 11   January 11, 2018 pre-filled document for Patient R.C.
 Exhibit 12   HICF allegedly signed by Johnny Trotter
 Exhibit 13   510(k) Determination for Acu-Stim
 Exhibit 14   ANSi Request to CMS
 Exhibit 15   Precise MRI Letter of Intent
 Exhibit 16   Precise MRI Lease
 Exhibit 17   Precise MRI Statement of Revenue and Expense
 Exhibit 18   Mail and Wire Fraud Chart
 Exhibit 19   Michigan Pain Damages Chart
 Exhibit 20   Dearborn Pain Damages Chart
 Exhibit 21   Southfield Pain Damages Chart
 Exhibit 22   Sterling Heights Pain Damages Chart
 Exhibit 23   Precise MRI Damages Chart
 Exhibit 24   Advanced Surgery Damages Chart
 Exhibit 25   North Shore Damages Chart
 Exhibit 26   Medi Transit Damages Chart


                        [SIGNATURE PAGE FOLLOWS]




                                         2
Case 2:19-cv-10579-GCS-APP ECF No. 1-1 filed 02/26/19   PageID.311    Page 3 of 3



                                          Respectfully submitted,

                                          SMITH & BRINK

                                          /s/ Jacquelyn A. McEttrick
                                          ________________________
                                          Richard D. King, Jr.
                                          rking@smithbrink.com
                                          Nathan A. Tilden (P76969)
                                          ntilden@smithbrink.com
                                          Jacquelyn A. McEttrick
                                          jmcettrick@smithbrink.com
                                          Andrew H. DeNinno
                                          adeninno@smithbrink.com
                                          38777 Six Mile Road, Suite 314
                                          Livonia, MI 48152
                                          (734) 521-9000

                                          350 Granite Street, Suite 2303
                                          Braintree, MA 02184
                                          (617) 770-2214

                                          Attorneys for Plaintiffs
                                          Allstate Insurance Company,
                                          Allstate Fire and Casualty Insurance
                                          Company, Allstate Property and
                                          Casualty Insurance Company,
                                          Esurance Insurance Company, and
                                          Esurance Property and Casualty
                                          Insurance Company

Dated: February 26, 2019




                                      3
